                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    LEE ARTHUR FORT,                                      Case No.18-cv-06649-JSC
                                                        Plaintiff,
                                   9
                                                                                              ORDER OF TRNSFER
                                                 v.
                                  10

                                  11    R. C. JOHNSON,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Petitioner, a California prisoner proceeding pro se, filed this petition for a writ of habeas

                                  15   corpus under 28 U.S.C. § 2254. The petition challenges the validity of his criminal sentence from

                                  16   San Bernardino County Superior Court.

                                  17            A petition for a writ of habeas corpus made by a person in custody under the judgment

                                  18   and sentence of a state court of a state which contains two or more federal judicial districts may be

                                  19   filed in either the district of confinement or the district of conviction. See 28 U.S.C. § 2241(d).

                                  20   Each of such districts shall have concurrent jurisdiction to entertain the petition; however, the

                                  21   district court for the district where the petition is filed may transfer the petition to the other district

                                  22   in the furtherance of justice. See id. Federal courts in California traditionally have chosen to hear

                                  23   petitions challenging a conviction or sentence in the district of conviction. See Dannenberg v.

                                  24   Ingle, 831 F. Supp. 767, 768 (N.D. Cal. 1993); Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal.

                                  25   1968).

                                  26            As Petitioner challenges the validity of his sentence, the proper venue for his petition is the

                                  27   district in which he was convicted. San Bernardino County is located within the venue of the

                                  28   Central District of California. See 28 U.S.C. § 84. Accordingly, in the interest of justice, this case
                                   1   is TRANSFERRED to the United States District Court for the Central District of California. The

                                   2   Clerk shall transfer this matter forthwith.

                                   3          IT IS SO ORDERED.

                                   4   Dated: November 20, 2018

                                   5

                                   6
                                                                                                JACQUELINE SCOTT CORLEY
                                   7                                                            United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        LEE ARTHUR FORT,
                                   7                                                        Case No. 18-cv-06649-JSC
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        R. C. JOHNSON,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on November 20, 2018, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Lee Arthur Fort ID: AY1180
                                       B1 249 L
                                  20   P.O. Box 4490
                                       Lancaster, CA 93539
                                  21

                                  22
                                       Dated: November 20, 2018
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26
                                  27                                                      By:________________________
                                                                                          Ada Means, Deputy Clerk to the
                                  28
                                                                                          Honorable JACQUELINE SCOTT CORLEY
                                                                                          3
